Citation Nr: 1114753	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  03-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rhinitis or sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that denied service connection for sinusitis.  Also on appeal is an August 2004 rating decision by the Hartford RO that denied service connection for PTSD.  Jurisdiction over the case has since been transferred to the RO in St. Petersburg, Florida.

Although the RO's adjudication addressed entitlement to service connection specifically for sinusitis, the United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a service connection disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issue on appeal as entitlement to service connection for sinusitis or rhinitis, as reflected on the title page.

In December 2006 the Board issued a decision that inter alia denied service connection for sinusitis and denied service connection for an acquired psychiatric disorder claimed as depression.  The Veteran appealed the Board's decision to the Court, which issued an Order in January 2008 that vacated the Board's decision on those issues and remanded the issues back to the Board.

In June 2009 the Board remanded the issue of service connection for sinusitis for actions in compliance with the Court's Order.  The Board's action also denied service connection for an acquired psychiatric disorder other than PTSD and remanded the issue of entitlement to service connection specifically for PTSD for further development.

When this case was most recently before the Board in May 2010 the Board remanded the case for the RO to schedule the Veteran for a hearing before a Veterans Law Judge at the RO, per his request.  A hearing was duly held before the undersigned Veterans Law Judge at the RO in February 2011; a transcript of that hearing is associated with the claims files.

At his hearing the Veteran submitted additional evidence documenting hostile incidents along the Demilitarized Zone (DMZ), along with a waiver of initial RO jurisdiction.  While this material is largely duplicative of documents previously reviewed by the RO, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.
  
The issue of entitlement to service connection for PTSD is addressed in the Remand that follows the Order section of the Decision below.


FINDING OF FACT

Rhinitis became manifest in service and has been chronic since discharge from service.


CONCLUSION OF LAW

Rhinitis, claimed as sinusitis, was incurred active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for sinusitis or rhinitis.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010) in regard to that issue.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran asserts his present sinusitis or rhinitis may be due to exposure to Agent Orange along the DMZ in Korea.  VA has conceded he was so exposed, and granted service connection for diabetes mellitus based on such exposure.

Sinusitis and rhinitis are not disorders presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).
  	
Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service treatment records (STRs) show that in February 1968 the Veteran was given a cold pack.  In October 1968 he complained of sinus trouble "for some time now" with a lot of sneezing; the clinical impression was allergic rhinitis.  He was treated for a head cold in December 1969.  Report of Medical Examination at time of separation from service in May 1970 shows clinical evaluation of the sinuses, mouth and throat, and ears as "normal."  In a concurrent self-reported Report of Medical History, the Veteran specifically denied history of sinusitis.

A private magnetic resonance imaging (MRI) scan in October 1991 revealed sinusitis.  Thereafter, a private computed tomography (CT) scan in January 1992 revealed changes consistent with severe chronic sinusitis, and a private pathology report in March 1992 shows a diagnosis of chronic sinusitis.

Records from New Britain General Hospital show the Veteran underwent surgery in August 1988 for chronic polypoid sinusitis.  He continued to be bothered by symptoms and had repeat sinus surgery (bilateral revision sphenoidectomies) in March 1992.

The Veteran called the VA clinic telephonically in March 1998 and April 1998 to complain of a runny nose; he was advised to rest and drink fluids and to call back if symptoms persisted.  In May 1998 he advised VA that his current symptoms had been characterized as rhinitis.
  
The Veteran presented to the VA clinic in August 2000 complaining of sinus problems.  The clinical impression was rhinitis.

The Veteran received VA outpatient treatment for sinusitis in November 2000 and June 2001.

The Veteran received VA treatment in January 2003 for cough, nasal discharge, headache and fever.  The clinical impression was rhinitis, acute pharyngitis, headache, postnasal drip and acute bronchitis.

The Veteran was treated by VA in August 2010 for nasal congestion and cough.  The clinical impression was sinusitis.

Review of the Veteran's extensive VA treatment record, which includes numerous clinical examinations, is silent in regard to sinus complaints other than those detailed above.

The Veteran was afforded a VA examination of the sinuses in December 2009, performed by a physician who reviewed the claims file.  The Veteran asserted his symptoms began in 1970 (which the Board notes is the year he was discharged from service).  The Veteran reported he began to have intermittent sinus problems after he was discharged from service; he underwent a "nose job" in 1975 and his symptoms improved somewhat thereafter.  The examiner noted medical history of perennial nasal allergy but no history of sinusitis.  The examiner performed a clinical examination and noted observations in detail.  X-ray of the sinuses showed postsurgical changes and minor chronic changes in the left maxillary antrum but no sign of active disease.  The examiner diagnosed allergic rhinitis and remote history of deviated nasal septum procedure.  The examiner stated an opinion that the current allergic rhinitis is not likely due to exposure to herbicides in service.

The Veteran testified before the Board in February 2011 that he had no problems with his sinuses before service.  While in Korea he had to drive through dust and was exposed to extremes of climate, and since discharge from service he had continual symptoms variously characterized as sinusitis or rhinitis.  The Veteran's wife testified that she knew the Veteran before he entered service and confirmed he had no sinus problems before he went to Korea.  He began to have sinus problems after he returned from Korea, which he self-medicated until he had surgery.  

On review of the evidence above, the Board finds the Veteran's rhinitis and sinusitis are not shown to be related to exposure to herbicides.  However, the Veteran has established entitlement to service connection for a chronic disability under 38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. 488, 496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In this case the Veteran is shown to have had sinus problems during service. Although he did not have sinus problems noted on his separation examination, his wife has provided credible evidence that his symptoms have been chronic since discharge.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  
 
In sum, the Veteran is shown to have a current disability, diagnosed in recent VA examination as allergic rhinitis, and he has shown the disorder to be chronic since service.  Accordingly, the criteria for service connection are met.

The evidence in this case is at least in equipoise and the benefit-of-the-doubt rule has been applied in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.
   

ORDER

Service connection for rhinitis is granted.


REMAND

The Board finds that further development is required before the claim for service connection for PTSD can be adjudicated.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has asserted that he was afraid of sniper fire and enemy attack while driving in the DMZ of Korea.  He also asserts he was present during a patrol in which several American servicemen were killed, although that stressor has not been verified.  His presence in the DMZ has been conceded by VA.  He has shown that American servicememembers were killed and wounded by enemy action while he was stationed in Korea, shown by service personnel records to be from March 1968 to April 1969.  Accordingly, he has demonstrated that he may have been reasonably fearful of hostile military activity while performing duties as a truck driver, even if his actual presence during such action is not verified as a stressor.

Of record is a report by private psychologist Dr. AE diagnosing the Veteran with PTSD and asserting such disorder is "clearly" related to service.  However, a finding of nexus under the amended regulation must be made by a VA or VA-contracted psychiatrist or psychologist.  

The Board also notes the Veteran has been diagnosed with a number of different psychiatric and cognitive disorders.  The report by Dr. AE diagnosed PTSD only, without considering the Veteran's history of other impairments and without clearly articulating the specific stressors on which the diagnosis was based.  Thus, the report of Dr. AE, while competent and probative, is not adequate by itself as a basis for awarding service connection.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by a VA psychiatrist of psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action on the Korean DMZ.

The examiner is advised the claim on appeal encompasses entitlement to service connection for PTSD only, entitlement to service connection for any psychiatric disorder other than PTSD having been separately adjudicated.

The examiner should review the claims files prior to completing the examination report.  The examiner is advised the Veteran is shown to have been assigned to duties as a truck driver on the Korean DMZ during a period in which hostile actions were being directed against American forces.  Other reported stressors are not verified.

Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action on the DMZ of Korea.

The rationale for all opinions expressed should be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
  
3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


